 

Exhibit 10.25

to Form 10-Q for the Quarterly Period Ended March 31, 2012

 

WAIVER OF NOTICE DATE

 

This Waiver of Notice Date is dated and effective this April 3, 2012 (“Effective
Date”), by and between Richard W. Blackstone, an individual whose address is
4846 Sarasota Drive, Hilliard, Ohio 43026 (“Blackstone” or “Employee”) and
Daleco Resources Corporation (“Daleco” or “Employer”) (collectively the
“Parties”) with respect to the employment agreement between Daleco, as the
employer, and Blackstone, as the employee, originally dated October 4, 2006 as
such employment agreement has been extended from time to time and modified and
amended on January 19, 2009 (“Employment Agreement”).

 

Exclusively for the purposes of the renewal date of the Employment Agreement
which would occur automatically on October 4, 2012, Blackstone and Daleco hereby
absolutely waive and relinquish the following 90 day prior written notice
provision of the second sentence of Paragraph 3(a) of the initial agreement
dated October 4, 2006:

 

“After the expiration of the Initial Term and subject to the termination
provisions set forth herein, this Agreement will automatically be extended for
successive one (1) year terms (“Subsequent Term”) provided that neither party
has given written notice to the other of his/its intent not to renew not less
than ninety (90) days prior to the respective renewal date.”

 

In lieu of such ninety (90) day prior written notice provision, the parties
agree that the Employment Agreement will be automatically renewed on October 4,
2012, unless either of the Parties, i.e., Daleco or Blackstone, gives written
notice to the other not later than July 31, 2012, of his/its intent not to renew
the Employment Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Waiver of Notice Date as of
the Effective Date.

 

EMPLOYER: DALECO RESOURCES CORPORATION       Attest:           /s/ David A.
Grady   /s/ Gary J. Novinskie David A. Grady, Secretary, and on behalf of the
Compensation Committee   Gary J. Novinskie, President       EMPLOYEE: RICHARD W.
BLACKSTONE /s/ Richard W. Blackstone     Richard W. Blackstone, Individually    

 

 

 